1
2
                                                                         JS-6
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
11   DEBORAH SUE A.,                         )      CASE NO. CV 18-3383-AGR
                                             )
12               Plaintiff,                  )
                                             )      JUDGMENT
13               vs.                         )
                                             )
14   ANDREW SAUL, Commissioner of            )
     Social Security,                        )
15                                           )
                               Defendant.    )
16                                           )
17
18         IT IS HEREBY ADJUDGED that judgment is entered for the Plaintiff and that
19   this action is remanded to the Commissioner for further proceedings consistent with
20   the Memorandum Opinion and Order.
21
22
23   DATED: August 22, 2019
                                                     ALICIA G. ROSENBERG
24                                               United States Magistrate Judge
25
26
27
28
